DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-10, 12, 14-15, and 17-19 of U.S. Patent No. 10,982,349 (hereinafter “the ‘349 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1-4 and 8-10, claim 1 of the ‘349 patent recites substantially all of the limitations recited in claims 1-4 and 8-10 of the instant application.  
Regarding claim 5, claim 14 of the ‘349 patent recites substantially all of the limitations recited in claim 5 of the instant application.  
Regarding claim 6, claim 15 of the ‘349 patent recites substantially all of the limitations recited in claim 6 of the instant application.  
Regarding claim 7, claim 17 of the ‘349 patent recites substantially all of the limitations recited in claim 7 of the instant application.  
Regarding claim 11, claim 12 of the ‘349 patent recites substantially all of the limitations recited in claim 11 of the instant application.  
Regarding claim 12, claim 9 of the ‘349 patent recites substantially all of the limitations recited in claim 12 of the instant application.  
Regarding claim 13, claim 19 of the ‘349 patent recites substantially all of the limitations recited in claim 13 of the instant application.  
Regarding claim 14-15, claim 5 of the ‘349 patent recites substantially all of the limitations recited in claims 14-15 of the instant application.  
Regarding claim 16, claim 7 of the ‘349 patent recites substantially all of the limitations recited in claim 16 of the instant application.  
Regarding claim 17, claim 2 of the ‘349 patent recites substantially all of the limitations recited in claim 17 of the instant application.  
Regarding claim 18, claim 4 of the ‘349 patent recites substantially all of the limitations recited in claim 18 of the instant application.  
Regarding claim 19, claim 10 of the ‘349 patent recites substantially all of the limitations recited in claim 19 of the instant application.  
Regarding claim 20, claim 18 of the ‘349 patent recites substantially all of the limitations recited in claim 20 of the instant application.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Appl. Publ. No. CN 1414146A to Mingyuan Li (hereinafter “Li”) in view of U.S. Patent No. 4,980,015 to Ono, et al. (“Ono”). 
Regarding claim 1, Li teaches a temperature field device (see, e.g., the Abstract, Figs. 1-2, and entire reference), comprising:  
a bottom plate (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach a bottom plate (3); alternatively, the base of the chamber (3) may be considered as a bottom plate), 
a first cover plate (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach a first cover plate comprised of lid (11), covers (7), (8), and/or (9); alternatively, the top of the chamber (3) may be considered as a top plate), 
a first drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach a quartz tube (10); alternatively, the walls of the chamber (3) may be equated with the claimed first drum), 
a second drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach a casing (6); alternatively, if the walls of the chamber (3) are considered the first drum, then the quartz tube (10) would be the second drum), and 
a filler (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that zirconia sand (4) is provided between the quartz tube (10) and a casing (6)), wherein:
the bottom plate is mounted on a bottom of the temperature field device and covers an end of the first drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the bottom plate (3) covers a bottom end 
the first cover plate is mounted on a top of the temperature field device and covers the other end of the first drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the lid (11) and covers (7), (8), and (9) are provided on a top of the device and cover a top opening of the quartz tube (10); alternatively, the top of the chamber (3) includes a first cover plate which covers the entire top end of the chamber (3));
the second drum is mounted inside the first drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the casing (6) is mounted inside the quartz tube (10); alternatively, if the chamber (3) is considered the first drum, then the quartz tube (10) may be equated with the second drum mounted inside the first drum); and
the filler is filed inside at least one of the second drum or a space between the second drum and the first drum (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the zirconia sand (4) fills a space between the casing (6) and the quartz tube (10)).  
Li does not explicitly teach that a concentricity among the first drum, the second drum, and the bottom plate is less than 1 mm.  However, localized temperature variations within the crucible (12) of Li are necessarily influenced by the concentric relationship between the induction coil (1), quartz tube (10), casing (6), bottom plate (3), and the crucible (12) itself.  This is exemplified by at least Figs. 4-5 and col. 3, l. 31 to col. 4, l. 15 of Ono which teach an analogous embodiment of a crystal growth apparatus in which Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  See also MPEP 2141(III).
Regarding claim 2, Li does not explicitly teach that a perpendicularly among the first drum, the second drum, and the bottom plate is less than 0.2°.  However, as noted supra with respect to the rejection of claim 1, localized temperature variations within the crucible (12) of Li are necessarily influenced by the concentricity and vertical alignment between the induction coil (1), quartz tube (10), casing (6), bottom plate (3), and the crucible (12) itself.  This is exemplified by at least Figs. 4-5 and col. 3, l. 31 to col. 4, l. 15 of Ono which teach an analogous embodiment of a crystal growth apparatus in which heat insulating material (2), a heater (3), a graphite susceptor (4), and a double crucible (6) are all arranged in a concentric relationship relative to a central axis of the crystal growth apparatus.  Accordingly, a person of ordinary skill in the art would look to Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  See also MPEP 2141(III).
Regarding claim 4, Li does not explicitly teach that a level requirement of the bottom plate is less than 0.5 mm/m, wherein the level requirement of the bottom plate refers to a height difference between two ends of the bottom plate per unit length.  However, as noted supra with respect to the rejection of claims 1-2, localized temperature variations within the crucible (12) of Li are necessarily influenced by the concentricity and vertical alignment between the induction coil (1), quartz tube (10), casing (6), bottom plate (3), and the crucible (12) itself.  This is exemplified by at least Figs. 4-5 and col. 3, l. 31 to col. 4, l. 15 of Ono which teach an analogous embodiment of a crystal growth apparatus in which heat insulating material (2), a heater (3), a graphite susceptor (4), and a double crucible (6) are all arranged in a concentric relationship relative to a central axis of the crystal growth apparatus.  Accordingly, a person of ordinary skill in the art would Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  See also MPEP 2141(III).
Regarding claim 14, Li teaches that the filler is made of a heat resistant material (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the filler (4) is in the form of a granular heat-resistant material such as zirconia sand).
Regarding claim 15, Li teaches that the filler includes at least one of a granule shaped material, a brick shaped material, or a fell shaped material (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the filler (4) is in the form of a granular heat-resistant material such as zirconia sand).
Regarding claim 18, Li teaches that a filling height of the filer results in that a vertical distance between an upper edge of the crucible and an upper edge of an induction coil mounted outside the temperature field device is within 0 mm ±, wherein “-” represents that the upper edge of the crucible is lower than the upper edge of the induction coil and See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal distance that the crucible (12) is located below an upper surface of the induction coil (1) in Fig. 2 of Li with the motivation for doing so being to produce the optimal temperature profile necessary for the growth of a crystal having the desired materials properties.  
Regarding claim 19, Li teaches a second cover plate (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach a second cover plate in the form of cover (7), (8), or (9) and/or lid (11)), wherein the second cover plate is mounted inside the first drum and covers an open end of the second drum near the first cover plate (see, e.g., Fig. 2 which teaches that at least a portion of cover (7) and the entirety of lid (11) are mounted inside the quartz tube (10) and cover at least a portion of an open end of the casing (6); alternatively, the covers (7), (8), and (9) are mounted inside the chamber (3) and cover at least a portion of a top opening in the quartz tube (10)).  

Claims 3, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of U.S. Patent Appl. Publ. No. 2014/0116325 to Kamei, et al. (“Kamei”). 
Regarding claim 3, Li and Ono do not explicitly teach that a thickness of the bottom plate is within 10-40 mm.  However, since the wall thickness and height of the first drum determines the overall size of the crystal growth system, including the size of the crucible contained therein as well as its operational capabilities (i.e., temperature and pressure range(s)), the dimensions of the first drum are therefore considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness of the bottom plate (3).  Exemplary starting values are disclosed in at least Figs. 4-5 and ¶¶[0075]-[0083] of Kamei which teach an embodiment of a crystal growth system in which a seed crystal (36) is immersed into a melt (16) contained within a crucible (14).  In ¶[0076] Kamei specifically teaches that in one embodiment the wall thickness (T38) of the crucible (14) may be 10 mm which necessarily extends to the base (40) of the crucible (14).  Thus, the teachings of Kamei provide a starting point from which an ordinary artisan may utilize routine experimentation to arrive at a bottom plate having a thickness in the range of 10 to 40 mm as claimed in order to perform growth under the desired growth conditions and produce crystals having the desired size and materials properties.  
Regarding claim 7, Li and Ono do not explicitly teach that a thickness of the first cover plate is within 10-40 mm.  However, as noted supra with respect to the rejection of claim 3, since the wall thickness and height of the first drum determines the overall size of the crystal growth system, including the size of the crucible contained therein as well as its operational capabilities (i.e., temperature and pressure range(s)), the dimensions of the first drum, including the thickness of the first cover plate are therefore considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness of the first cover plate (7), (8), and (9).  Exemplary starting values are disclosed in at least Figs. 4-5 and ¶¶[0075]-[0083] of Kamei which teach an embodiment of a crystal growth system in which a seed crystal (36) is immersed into a melt (16) contained within a crucible (14).  In ¶¶[0076]-[0077] Kamei specifically teaches that in one embodiment the thickness (T42) an intermediate cover plate (42) may be 10 mm.  Thus, the teachings of Kamei provide a starting point from which an ordinary artisan may utilize routine experimentation to arrive at a first cover plate having a thickness in the range of 10 to 40 mm as claimed in order to perform growth under the desired growth conditions and produce crystals having the desired size and materials properties.  
Regarding claim 13, Li and Ono do not explicitly teach that a thickness of the second drum is within 8-30 mm.  However, since the thickness and height of the second drum influences the amount of raw material present in the crucible (12) as well as the rigidity and permeability of the crucible (12) itself, the dimensions of the second drum are See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness of the casing (6) and/or the crucible (12) of Li.  Exemplary starting values are disclosed in at least Figs. 4-5 and ¶¶[0075]-[0083] of Kamei which teach an embodiment of a crystal growth system in which a seed crystal (36) is immersed into a melt (16) contained within a crucible (14).  In ¶[0076] Kamei specifically teaches that in one embodiment the wall thickness (T38) of the crucible (14) may be 10 mm.  Thus, the teachings of Kamei provide a starting point from which an ordinary artisan may utilize routine experimentation to arrive at a thickness in the range of 8 to 30 mm for the second drum as claimed in order to perform growth under the desired growth conditions and produce crystals having the desired size and materials properties.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of U.S. Patent Appl. Publ. No. 2008/0202721 to Jong Lee (“Lee”). 
Regarding claim 5, Li and Ono do not explicitly teach that the bottom plate or the first cover plate includes at least one cooling loop mounted inside the bottom plate or the first cover plate.  However, in Figs. 1 & 5-6 and ¶¶[0052]-[0058] as well as elsewhere throughout the entire reference Lee teaches an embodiment of a crystal growth system which includes, inter alia, a cooling system provided in a base plate and a lid.  Figures 5-6 specifically show that the base plate (100) is comprised of an upper (110) plate, 
Regarding claim 6, Li and Ono do not explicitly teach that a shape of the at least one cooling loop includes a spiral shape or a snake shape.  However, as noted supra with respect to the rejection of claim 5, in Figs. 5-6 Lee teaches that a guide line (170) is provided in the base plate (100) such that the flow path of cooling water forms a spiral-shaped configuration.  

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of Chinese Patent Appl. Publ. No. CN 102877116A to Chen, et al. (“Chen”). 
Regarding claim 8, Li teaches that the first cover plate includes:  
a first through hole configured to allow a gas to enter into the temperature field device (see, e.g., Fig. 2 and the disclosure of the Embodiment on pp. 5-7 which teach that the first cover plate comprised of covers (7), (8), and/or (9) includes a through hole which is configured to pass a gas therethrough; alternatively, the chamber (3) includes an inlet valve (9) configured to pass a gas 
a third through hole configured to allow a pulling rod to enter into or exit from the temperature field device (see, e.g., Figs. 1-2 and the Embodiment in pp. 5-7 which teach that covers (7), (8), and/or (9) as well as the top of the chamber (3) include a central through hole through which a lifting rod (7) can enter and exit from the crystal growth system).  
Li and Ono do not explicitly teach a second through hole configured to allow the gas to exit from the temperature field device or that the third through hole is located between the first through hole and the second through hole.  However, in Fig. 1 and the First Embodiment at pp. 6-8 Chen teaches an analogous embodiment of a crystal growth furnace which includes, inter alia, a ceramic tubular hearth (1) provided within an outer furnace shell (3) of stainless steel with a top of the hearth (1) being covered by fireproof insulation brick (2).  The insulating brick (2) is provided with a central through hole having a diameter of between 10 to 20 mm for passage of a seed rod therethrough along with first and second observation holes on each side of the central through hole which are necessarily capable of allowing gas(es) to enter and exit from the tubular hearth (1).  A top cover of the outer furnace shell (3) is provided with silica glass windows having a diameter of 80 mm which are aligned with the first and second observation holes in the insulating brick (2).  Thus, a person of ordinary skill in the art would look to the teachings of Chen and would be motivated to provide both a first and second through hole on each side of the central hole in the cover (7), (8), and (9) of Li in order to permit observation of both sides of the seed chuck (6) during crystal growth.  In this regard the first and second 
Regarding claim 10, Li, Ono, and Chen do not explicitly teach that a distance between the first through hole and the second through hole is within 70-150 mm.  However, since the central hole in Chen has a diameter in the range of 10 to 20 mm and the tubular hearth (1) can have a diameter in the range of 80 to 150 mm and even as large as 300 mm, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal separation between the first and second observation holes on each side of the central through hole in Fig. 1 of Chen with the motivation for doing so being to determine the optimal viewing angle necessary to observe the crystal growth process.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of Chen and still further in view of Chinese Patent Appl. Publ. No. CN 103147119A to Bi, et al. (“Bi”). 
Regarding claim 9, Li, Ono, and Chen do not explicitly teach that a diameter of the first through hole or a diameter of the second through hole is within 15-30 mm.  However, in Fig. 2 and the Embodiment on pp. 4-7 Bi teaches an analogous embodiment of a crystal growth furnace which includes, inter alia, a lid positioned on top of a cylindrical insulating layer (3), with the lid having a first central opening (5) for a lifting rod, as well as a second (4) and third (6) opening which are arranged symmetrically about the first opening (5) and permit crystal growth to be observed from different angles.  In the first paragraph on p. 6 Bi specifically teaches that the second (4) and third (6) openings typically have a diameter of 25 to 50 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Bi and would be motivated to utilize first and second through viewing holes in the apparatus of Li and Chen which has a diameter in the overlapping range of 25 to 50 mm in order to facilitate viewing of the crystal growth process.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of Chen and still further in view of U.S. Patent Appl. Publ. No. 2016/0319458 Kim, et al. (“Kim”). 
Regarding claim 11, Li teaches that an observation unit is mounted above the first through hole or the second through hole (see, e.g., Fig. 1 and the Embodiment in pp. 5-7 which teach that a viewing window (4) is provided in a wall of the chamber (3) above a through hole in the cover plates (7), (8), and (9)), the observation unit including:  
a chamber connected with the first through hole or the second through hole (see, e.g., the viewing window (4) in the walls of the chamber (3) in Fig. 1 which 
an observation window mounted on a top of the observation unit (see, e.g., Fig. 1 which shows that the viewing window (4) possesses an observation window; alternatively, the covers (7) and (9) in Figs. 1-2 include an opening which may be broadly considered as an observation window).
Li, Ono, and Chen do not explicitly teach a fourth through hole connected with the chamber, the fourth through hole being configured to allow the gas to enter into or to exit from the temperature field device.  However, in at least Fig. 3 and ¶¶[0045]-[0071] Kim teaches an analogous embodiment of a Czochralski crystal growth system comprised of a window purge system provided on a view port (100).  The view port (100) includes a body part (120) comprised of a tube mounted on an upper side of the chamber (10), a window purge (130), and a cover window (110) comprised of optically transparent glass (111).  As explained specifically in ¶¶[0052]-[0056] as well as elsewhere throughout the entire reference the window purge (130) is interposed between the body part (120) and the window (110) and includes a gas injection unit (131) which functions to inject a gas into the body part (120) and thereby form an air curtain which prevents contaminants from entering or covering the glass (111).  Thus, in view of the teachings of Kim an ordinary artisan would be inclined to supply the viewing window (4) of Li with a fourth through hole connected with the chamber constituting the viewing window (4) which is configured to pass a gas therethrough with the motivation for doing so being to prevent contaminants from entering the window (4) and depositing on the optically transparent covering provided over the window (4).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of U.S. Patent No. 3,481,711 to Mitsuhiro Maruyama (“Maruyama”). 
Regarding claim 12, Li and Ono do not explicitly teach that a thickness of the first drum is within 1-15 mm.  However, since the thickness and height of the first drum determines the overall size of the crystal growth system, including the size of the crucible contained therein as well as its operational capabilities (i.e., temperature and pressure range(s)), the dimensions of the first drum are therefore considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness of the chamber (3) walls and/or the quartz tube (10).  Exemplary starting values are disclosed in at least Fig. 3 and col. 4, l. 15 to col. 5, l. 2 of Maruyama which teach an embodiment of a Czochralski crystal growth system in which the chamber is formed from a quartz tube (1) which is 450 mm in length with a wall thickness of 2 mm.  Thus, the teachings of Maruyama provide a starting point from which an ordinary artisan may utilize routine experimentation to arrive at a first drum having a thickness of 1 to 15 mm in order to perform growth under the desired growth conditions and produce crystals having the desired size and materials properties.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of U.S. Patent No. 6,132,508 to Bertold, et al. (“Bertold”) and still further in view of a Sigma Aldrich Particle Size conversion table accessed at https://www.sigmaaldrich.com/chemistry/stockroom-reagents/learning-center/technical-library/particle-size-conversion.html on July 20, 2020 (“the Sigma Conversion Table”).  
Regarding claim 16, Li and Ono do not explicitly teach that a particle size of the filler is 5 mesh ~ 200 mesh, 50 mesh ~ 150 mesh, or 80 mesh ~ 120 mesh.  However, in Figs. 1-2, col. 1, l. 66 to col. 3, l. 49, and col. 6, ll. 11-48 as well as elsewhere throughout the entire reference Bertold teaches an embodiment of a crystal growth system in which an inner shell or crucible (2) is supported by a bearing shell (1).  In col. 3, ll. 14-28 Bertold specifically teaches that the bearing shell (1) may be comprised of finely grained material such as silica sand or ZrO2 powder with grain sizes of between 0.1 m and 5 mm.  In the Sigma Conversion Table the claimed range of 5 to 200 mesh corresponds to a particle size range of 4 mm to 74 m.  Thus, in view of the teachings of Bertold and the Sigma Conversion Table an ordinary artisan would readily recognize that the zirconia sand (4) utilized in the crystal growth apparatus of Li may be supplied with a grain size in the overlapping range of 5 to 200 mesh since this size range would provide the insulating and supportive qualities necessary to act as a suitable filler.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of in view of Chinese Patent Appl. Publ. No. CN202945378U to Zuzi Zheng (“Zheng”).  
Regarding claim 17, Li teaches that the filler inside the second drum is at least configured to support a crucible and cover a portion of the crucible (see, e.g., Fig. 2 and inter alia, a crucible (2) provided within a quartz cylinder (5) with the base and sides of said crucible (2) being encased within and supported by a layer of granular ZrO2 (3).  As explained at p. 3 of Zheng, the granular ZrO2 thermal insulation does not undergo a volume change as a result of a phase transformation, improves the stability of the crystal growth temperature within the crucible (2), and is conducive to improving the size of the grown crystal.  Thus, in view of the teachings of Zhen an ordinary artisan would be motivated to provide granular ZrO2 thermal insulation within the casing (6) in Fig. 2 of Li such that it supports and covers a portion of the crucible (12) with the motivation for doing so being to promote a more stable temperature during crystal growth such that a larger and higher quality crystal may be formed.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono and further in view of Kamei and still further in view of Chen. 
Regarding claim 20, Li and Ono do not explicitly teach that a thickness of the second cover plate is within 20-35 mm.  However, as noted supra with respect to the rejection of claims 3 and 7, since the wall thickness and height of the first drum determines the overall size of the crystal growth system, including the size of the crucible contained therein as well as its operational capabilities (i.e., temperature and pressure range(s)), the dimensions of the first drum, including the thickness of the first cover plate are therefore considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness of the second cover plate (7), (8), and (9).  Exemplary starting values are disclosed in at least Figs. 4-5 and ¶¶[0075]-[0083] of Kamei which teach an embodiment of a crystal growth system in which a seed crystal (36) is immersed into a melt (16) contained within a crucible (14).  In ¶¶[0076]-[0077] Kamei specifically teaches that in one embodiment the thickness (T44) a top cover (44) may be 5 mm and in ¶[0049] Kamei further teaches that the top cover (44) is further covered by a heat insulating member (58).  Then in at least Fig. 1 and the First Embodiment at pp. 6-8 Chen teaches an analogous embodiment of a crystal growth furnace which includes, inter alia, a ceramic tubular hearth (1) provided within an outer furnace shell (3) of stainless steel with a top of the hearth (1) being covered by fireproof insulation brick (2).  In Fig. 1 and p. 7 Chen specifically teaches that a top of the fireproof insulation (2) is spaced 80 to 200 mm from the stainless steel outer furnace shell (3).  This therefore indicates that there would be sufficient room at the top of the crucible for a second cover plate having a thickness of up to 80 mm or more which therefore encompasses the claimed thickness range of 20 to 35 mm.  Thus, the combined teachings of Kamei and Chen provide a starting point from which an ordinary artisan may utilize routine experimentation to arrive at a second cover plate having a thickness in the range of 20 to 35 mm as claimed in order to perform growth under the desired growth conditions and produce crystals having the desired size and materials properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714